                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ROBERT MCDONALD,                                   Case No. 18-cv-05296-TSH
                                   9                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                  10             v.

                                  11     KRISTINE KARKANEN,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On July 31, 2018, Defendant Kristine Karkanen, proceeding pro se, removed this action

                                  15   from Contra Costa Superior Court. ECF No. 3. Karkanen originally removed the case to the

                                  16   Northern District of Texas, but it was subsequently transferred to this district on August 2, 2018.

                                  17   ECF No. 6. Karkanen also filed an Application to Proceed In Forma Pauperis, which the Court

                                  18   granted. ECF Nos. 5, 11. On September 19, 2018, the Clerk of Court informed Karkanen that, to

                                  19   ensure proper service is made, she must submit the address of Plaintiff Robert McDonald. ECF

                                  20   No. 12. As Karkanen failed to respond and had made no other appearance in this case since July

                                  21   31, 2018, the Court ordered Karkanen to file a status report by December 6, 2018. Karkanen, once

                                  22   again, failed to respond.

                                  23          Accordingly, the Court ORDERS Defendant Kristine Karkanen to show cause why this

                                  24   case should not be remanded for failure to prosecute and failure to comply with court deadlines.

                                  25   Karkanen shall file a declaration by January 10, 2019. If a responsive declaration is filed, the

                                  26   Court shall either issue an order based on the declaration or conduct a hearing on January 24, 2019

                                  27   at 10:00 a.m. in Courtroom A, 15th Floor, 450 Golden Gate Avenue, San Francisco, California.

                                  28   Notice is hereby provided that failure to file a written response will be deemed an admission that
                                   1   Karkanen does not intend to proceed in this court, and the case will likely be remanded. Thus, it is

                                   2   imperative the Court receive a written response by the deadline above.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: December 10, 2018

                                   6

                                   7
                                                                                                   THOMAS S. HIXSON
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
